BAKES, Justice,
concurring in the result, in part.
I concur in the result obtained by the plurality opinion, i.e., that the commission’s award of unemployment benefits should be affirmed. However, I disagree with the award of attorney fees, particularly the basis on which the plurality opinion purports to award them, for the reason set out by Justice Shepard in his opinion concurring in the result.
SHEPARD, Justice, with whom HUNTLEY, Justice concurs, concurring in the result.
I concur in the result obtained by the majority, i.e., that the commission’s award of unemployment benefits should be affirmed and that attorney’s fees on appeal should be awarded. I disagree, however, that a Department of Employment rule can in any manner or fashion control the actions or decisions of this Court. It is further my understanding that the Department of Employment rule purporting to award attorney’s fees has been repealed and reenacted with modifications.